Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Specification – minor informalities
	Objection is made to ¶ [0014] of the specification.  It is unclear whether Statement A and Statement B have substantially the same meaning:
	Statement A:

    PNG
    media_image1.png
    133
    468
    media_image1.png
    Greyscale

Statement B:

    PNG
    media_image2.png
    151
    471
    media_image2.png
    Greyscale

If they have the same meaning, then the presence of both in the specification obfuscates the disclosure and the examiner suggests that Applicant delete one of them..  If they have different meanings. Applicant is requested to clarify on the record how they differ in substance and effect and why both Statements A and B are necessary to protect applicant’s interests, or to comply with any administrative requirement.

Claim 1
	The invention as articulated by Claim 1 is:

    PNG
    media_image3.png
    328
    796
    media_image3.png
    Greyscale

Applicant admits it was known to remove alkali metal ions from a mixture of water, polyether polyol, and alkali metal ions using a cation exchange resin.  It would have been obvious to have placed the resin in a container, e.g., a flow-through column, to form a packed bed of the cation exchange resin substantially filling the container/column, as is conventional in continuous ion exchange processes in the chemical process industries, as shown, for example, by Martinola (below).  The difference between the foregoing obvious modification of the admitted state of the prior art and the invention is the polar organic solvent limitation and the “liquid-full” limitation of the resin-retaining container.
	Per the polar organic solvent, the specification discloses:

`		
    PNG
    media_image4.png
    301
    467
    media_image4.png
    Greyscale

	Per the “container liquid-full” limitation, the specification discloses:





	[this space blank]

    PNG
    media_image5.png
    545
    383
    media_image5.png
    Greyscale


§103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 4985551 to Perry  in view of USP 3458436 to Martinola. 
	USP 4985551 to Perry of BASF Corp describes a process in which polyether polyol composition is purified by mixing the polyether polyol / alkali metal catalyst, e.g., KOH (Perry at col 4 line 32) crude reaction product mixture with water (Perry at col 4 line 59+) thereby forming an emulsion, blending in an amount of a polar organic solvent, e.g., lower aliphatic alcohol, e.g., methanol (Perry at col 4 line 66) to break the emulsion, and feeding the mixture to a cation exchange resin column or bed (Perry col 5 line 2).  A container for retaining the column or bed of cation exchange resin particles is implicitly disclosed by Perry.  Perry does not explicitly speak to the claim-recited “liquid-full” limitation, that is, whether there is a gas/liquid interface within the container during the processing of the catalyst/water/solvent/polyether polyol mixture and/or whether the liquid level in the container is maintained above the level of the exchanger resin bed.
	USP 3458436 to Martinola describes an ion exchange treatment process in which upflowing liquid is treated in a fluidized bed 1 of ion exchange resin (below left) or in a container comprising a fluidized bed zone and a packed bed zone (below right).  In each case, the bed of resin, whether fluidized or static, is submerged within the liquid being treated.
	Per claim 2, Perry describe 10,000 g/moles polyether polyols.
	Per claim 3, insofar as the polyether polyols meeting the limitations of claim 3 appear to be of commercial interest, it would have been obvious to have employed the modified Perry process to make such polyether polyols.
	Per claim 5, Perry demonstrated improvement in bed utilization from 21 to 54% when water was added to 4% compared to a base case of no added water.  This disclosure teaches that the addition of water to the crude reaction mixture is a known result effective process variable.  One would expect higher bed utilization rates with larger amounts of added water. 
 

    PNG
    media_image6.png
    270
    338
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    363
    166
    media_image7.png
    Greyscale

	It would have been obvious to have followed the practices described by Martinola in order to optimize both the minimal expenditure of regenerating agent and the smallest possible residual content of ions to be reacted (Martinola col 1line 45 - 64).  In each embodiment taught by Martinola, upflowing treated fluid makes it clear that the resin particles are submerged in liquid without a gas/liquid interface. 
	Per claims 9-10, it would have been obvious to have scaled the exchanger bed according to the anticipated production volume of purified polyether polyol, a choice within the purview of the any polyether polyol researcher, pilot plant operator, or industrial scale manufacturer.
	Per claim 11, temperature is a known result effective variable in ion exchange processes, so optimization of the same would have been prima facie obvious.
Per claim 12, pressure is a known result effective variable in any continuous flow processing of liquid materials, including ion exchange processes, so optimization of the pressure would have been prima facie obvious.
Per claims 13 – 14, it would have been obvious to have operated the modified Perry process with an eye to meeting product quality standards demanded by the commercial marketplace, e.g., 1 ppm alkali metals in the final purified polyether polyol.
Per claims 15 – 17, Perry modified by Martinola describes a liquid-full container.
Per claim 19, insofar as Perry accomplishes 1 ppm alkali metal ion content in the purified product, it stands to reason that the alkali metal ion removal performance criterion recited in claim 19 is taught by Perry.
	Per claim 20, Perry describes separation of the polyether polyol from the mixture after removal of the alkali metal ions using conventional techniques known to those of skill in the art, e.g., “standard stripping procedures.”  It is known that strippng is a type of distillation.  One of skill would have known to control known result-effective process variable in a distillation or stripping process, namely, temperature and pressure given the thermodynamic phase equilibrium data for a given system, and to have optimized the same to separate the product from the ternary mixture of polyether polyol, water, and solvent. Such is accomplished through routine experimentation.


	Per claim 21, vacuum distillation was at the time the invention was made  another type of known stripping, the processing parameters of which were within the level of skill in the art. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over USP 4985551 to Perry and USP 3458436 to Martinola, as applied to claim 20 above, further in view of USP 20140018459 to Shutov.
Shutov at [0079] suggests substitution of vacuum stripping for standard distillation of stripping.  Optimization of processing parameters of the vacuum distillation step are within the level of skill of the PHOSITA.

Claims Not Rejected Over Prior Art
	Objection is made to claims 6 - 7.  Perry teaches 50% volume dilution of the crude reaction mixture by adding the aliphatic alcohol.  For each volume part crude reaction mixture, an equal volume of aliphatic alcohol is added to the mixture.  In the course of the dilution per 100 parts crude reaction mixture, the ratio of aliphatic alcohol (100 parts) to water content in the crude reaction mixture is approximately 100 : W wt% where W wt% is the mass fraction of the water in the crude reaction mixture.  Perry’s example 2 employing methanol (sp gr 0.8) corresponds to a ratio of (0.8)*100:4 or 80:4 or 20.   Perry does not suggest a ratio of aliphatic alcohol to water as low as 10 or less.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152